Citation Nr: 0905988	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-27 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a service connection claim for homozygous hemoglobin C 
disease with chronic splenomegaly (claimed as blood disease).

2. Whether new and material evidence has been received to 
reopen a service connection claim for chest pain and heart 
murmur (claimed as a heart condition).

3. Whether new and material evidence has been received to 
reopen a service connection claim for cholelithiasis (claimed 
as digestive system problems).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was previously before the Board in a June 2006 
remand for additional notice. Such notice action has been 
completed and the case is ready for appellate review. 


FINDINGS OF FACT

1. By a September 1995 decision, the RO denied the Veteran's 
service connection claims for homozygous hemoglobin C disease 
with chronic splenomegaly (claimed as blood disease), chest 
pain and heart murmur (claimed as a heart condition), and 
cholelithiasis (claimed as digestive system problems). 

2. Evidence received since the September 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The September 1995 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002). 

2. New and material evidence has not been received to reopen 
the Veteran's service connection claim for homozygous 
hemoglobin C disease with chronic splenomegaly (claimed as 
blood disease), chest pain and heart murmur (claimed as a 
heart condition), and cholelithiasis (claimed as digestive 
system problems). 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in July 2002, 
April 2004, and June 2008. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the Veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this case, in the June 2008 letter, the Appeals Management 
Center (AMC) provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection and new and material evidence claims (including 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denials of service 
connection), as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim. The June 2008 letter sent to the Veteran met the 
requirements of Kent. Additionally, the June 2008 letter 
provided notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The AMC allowed the Veteran an opportunity to respond in 
light of this notice before subsequent adjudication in the 
September 2008 Supplemental Statement of the Case. The 
Veteran did not respond to this notification letter. As such, 
the Board finds that the RO fulfilled its duty to notify. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. The Veteran was 
not afforded a VA examination for his claimed disabilities. 
Because the Veteran's application to reopen his claim is 
presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach).

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

The Veteran seeks to reopen his claims of service connection 
for blood disease, chest pain and heart murmur, and 
cholelithiasis. Because new and material evidence has not 
been received, the petitions to reopen will be denied. 

In a September 1995 decision, the RO denied the Veteran's 
claims of service connection for blood disease, chest pain 
and heart murmur, and cholelithiasis. This decision is final. 
38 U.S.C.A. § 7103. The Veteran filed an April 2002 petition 
to reopen the claims for new and material evidence. 

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1995, the RO denied the claim because there was 
no medical evidence that the Veteran's disabilities were 
incurred during active service and continued to be presently 
disabling. 

Since this decision, the Veteran has submitted numerous VA 
treatment records and private medical records. These medical 
records include a splenomegaly procedure in November 2004, 
treatment for hemoglobinopathy, and cholelithiasis. Notably 
private medical records, dated November 2006, show the 
Veteran's physical cardiac findings to be within normal 
limits. None of these records indicate that the Veteran's 
claimed disabilities may be related to his active service. 

Essentially, the record shows periodic medical treatment for 
blood disorders and associated digestive complaints. However, 
such evidence is not relevant to the issue of the cause of a 
disorder. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service). 

As new and material evidence has not been received, the 
claims of entitlement to service connection for blood 
disease, chest pain and heart murmur, and cholelithiasis are 
not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

The petition to reopen the claim of service connection for 
homozygous hemoglobin C disease with chronic splenomegaly 
(claimed as blood disease) is denied. 

The petition to reopen the claim of service connection for 
chest pain and heart murmur (claimed as a heart condition) is 
denied. 

	(CONTINUED ON NEXT PAGE)


The petition to reopen the claim of service connection for 
cholelithiasis (claimed as digestive system problems) is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


